966 So. 2d 1054 (2007)
In re Judge Michael R. WALKER.
No. 2007-O-2037.
Supreme Court of Louisiana.
October 18, 2007.

ORDER
Considering the Recommendation for Immediate Disqualification of Judge Michael R. Walker filed by the Judiciary Commission of Louisiana, and the response by Judge Walker waiving service and consenting to interim disqualification,
IT IS ORDERED, ADJUDGED AND DECREED that Judge Michael R. Walker, First Judicial District Court, Parish of Caddo, State of Louisiana, be and he hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const. art. V, & § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately.
/s/Pascal F. Calogero, Jr.
Justice, Supreme Court of Louisiana